Citation Nr: 0016186	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  99-03 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

What evaluation is warranted for residuals of a fractured 
nasal bone from June 19, 1997?


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from May 1989 to August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Winston-Salem, North Carolina Department of Veterans Affairs 
Regional Office (RO).


REMAND

The veteran filed his claim of entitlement to service 
connection for residuals of his nasal fracture in June 1997.  
The January 1998 rating decision granted service connection 
for the disability and assigned a zero percent evaluation.

The veteran contends that the disability is more severe than 
indicated by the rating.  Thus, his claim for a greater 
original rating is well grounded, and VA has a duty to assist 
him in the development of evidence pertinent to that claim.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); 
38 U.S.C.A. § 5107(a) (West 1991).  

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (1999).  When there is a question as to 
which of two ratings should be assigned to a disability, the 
higher rating must be assigned if the disability pictured by 
the record more closely approximates the criteria required by 
that rating.  38 C.F.R. § 4.7 (1999).  All VA regulations 
which the face of the record indicates are potentially 
relevant to the claim for increased evaluation will be 
considered by the Board, whether explicitly raised in the 
record or not, unless their consideration would be arbitrary, 
capricious, or contrary to law.  Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  

The record before the Board includes service medical records, 
and records of outpatient treatment received by the veteran 
at the VA Medical Center (VAMC) in Fayetteville, North 
Carolina.  These records showed that in October 1998, it was 
recommended that the veteran be seen by a VA ear, nose, and 
throat (ENT) specialist.  At that time, the veteran had told 
the VA physician that he had been unable to breathe through 
his left nostril for the past three years.  The physician 
diagnosed the veteran with a right nasal polyp and observed 
that the left nostril opening appeared normal.  It was also 
noted that Beconase nasal spray had not alleviated the 
veteran's difficulties with breathing.  The physician 
concluded that an ENT examination should be performed.

However, an ENT examination was never completed, or if one 
was conducted the study is not of record.  In the statement 
of the case (SOC) issued in this matter in December 1998, the 
RO observed that this examination appeared to be pending or 
possibly had been completed but the records thereof not 
incorporated into the claims file.  The veteran was advised 
in the SOC that he should see to it that records of any such 
examination (and/or of any VA treatment subsequent to 
documented in the claims file) were forwarded to the RO.  It 
was suggested that the outcome of the veteran's claim might 
change depending on the result of any ENT consultation.  

The Board finds that the instruction to the veteran shifting 
the burden to him to ensure that extant VA examination and/or 
treatment records became incorporated into the record of his 
claim is not in keeping with applicable legal principles.  VA 
medical records are in the possession of VA and therefore 
constructively included in the record of a claim.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  Accordingly, all 
outstanding VA medical records must be sought, obtained, and 
reviewed by the agency of original jurisdiction before it 
decides a claim to which they relate.  Therefore, it was and 
remains up to the RO to ascertain whether any such records 
are extant and if so, to secure them.

Furthermore, the ENT examination recommended by the VA 
physician in 1998 should have been performed prior to 
assigning an evaluation for the veteran's nasal fracture 
residuals.  Fulfillment of the duty to assist can require 
that VA afford the veteran a thorough and contemporaneous 
medical examination.  See Green (Victor) v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Such a duty governs in this case.  No 
contemporaneous VA examination of any kind had been conducted 
contem-poraneously with the claim.  VA treatment records, 
apparently regarded by the RO as a substitute for such an 
examination, themselves documented that in the judgment of 
VA, a special assessment of the veteran's condition by means 
of an ENT examination was required.  VA was under a duty to 
see to it that this evaluation was performed.  See Hyder v. 
Derwinski, 1 Vet. App. 221, 224-25 (1991) (holding that when 
a physician performing a VA examination in connection with a 
claim recommends a supplemental examination, VA breaches its 
duty to assist the veteran in not conducting the supplemental 
examination.)  

As is indicated by the VA physician's recommendation in 
October 1998, an examination is required in this case in 
order that the evaluation of the veteran's disability may be 
a fully informed one.  Green, 1 Vet. App. at 124.  The Board 
notes that the veteran's nasal fracture residuals are rated 
by analogy.  They are rated under Diagnostic Code 6502, which 
pertains to deviation of the nasal septum.  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6502 (1999).  An examination is 
necessary to ensure that all residuals of the veteran's nasal 
fracture are identified and their current severity assessed.  
Furthermore, the veteran is entitled to receive the highest 
possible evaluation afforded by the rating schedule for the 
residuals of his nasal fracture regardless of the diagnostic 
code.  See 38 C.F.R. § 4.7 (1999).  An examination is 
required in order to determine whether another diagnostic 
code is applicable.

Finally, the Board observes that the veteran is contesting a 
disability rating that was rendered with a grant of service 
connection.  This matter therefore is to be distinguished 
from one in which a claim for increased rating of a 
disability has been filed after a grant of service 
connection.  The Court has observed that whereas in the 
latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126, (1999), citing Francisco v. Brown, 7 Vet. App. 
55 (1994), an original evaluation of a disability must 
address all evidence that was of record from the date of the 
filing of the claim on which service connection was granted 
(or from other applicable effective date)  Id. at 126-27.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," ratings of the disability based on the facts 
shown to exist during separate periods of time.  Id.  

Hence, this case is REMANDED for the following actions:

1.  The RO should request the veteran to 
identify any and all inpatient and/or 
outpatient treatment that he has received 
for any ENT condition at any private or 
VA facility since October 1998, to 
include any VA ENT examination conducted.  
A copy of the RO's request to the veteran 
and his reply should be placed in the 
claims file.  The RO should then attempt 
to obtain, and should associate with the 
claims file, all medical records from the 
facilities named.  All attempts to secure 
this evidence should be documented.

2.  Following the completion of the 
above-requested development, if no report 
of a VA ENT examination since October 
1998 is obtained, the RO should schedule 
the veteran for such an examination.  Due 
written notice of the time and place of 
the examination should be given to the 
veteran and a copy of the notice placed 
in the claims file.  This study is to 
determine the nature and severity of all 
residuals of the veteran's service-
connected nasal fracture.  All indicated 
studies, tests, and evaluations should be 
performed.  

The veteran's claims folder must be made 
available to and reviewed by the 
examiner.  A complete rationale for any 
opinion and description must be 
presented.  The examination report should 
be typed.  

3.  Thereafter, the RO should review the 
examination report to ensure that there 
has been complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

The RO then should readjudicate the issues presented.  In 
evaluating the residuals of the veteran's nasal fracture, the 
RO should consider the appropriateness of staged ratings, in 
accordance with Fenderson.  If the benefit sought is not 
granted, the veteran and his representative should be 
furnished with a supplemental statement of the case and 
provided an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration.  
By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


